Exhibit 10.2

 

THIRD MODIFICATION AGREEMENT

 

JAMES E. HELZER

 

This Modification Agreement (this “Third Modification Agreement”) is made as of
August 5, 2004 by and between JEH/EAGLE SUPPLY, INC. (formerly JEH/ACQUISITION
CORP.), a Delaware Corporation having a place of business at 2500 U.S. 287,
Mansfield, Texas (“JEH”), EAGLE SUPPLY GROUP, INC., a Delaware corporation
having an office located at 122 East 42nd Street, New York, N.Y. (“ESG”), with
JEH and ESG referred to collectively hereinafter as the “Employer”, and JAMES E.
HELZER, an individual resident in Arlington, Texas (the “Executive”).

 

WHEREAS, the parties executed an Amended, Restated and Consolidated Employment
Agreement made as of November 1, 2001 (the “Restated Agreement”); and

 

WHEREAS, the parties executed a Modification Agreement made as of January 1,
2003 (the “First Modification Agreement”), which modified the Restated
Agreement; and

 

WHEREAS, the parties executed Second Modification Agreement made as of April 1,
2004 (the “Second Modification Agreement”), which modified the Restated
Agreement, as the same was modified by the First Modification Agreement; and

 

WHEREAS, the parties hereto, consisting of all of the parties to the Restated
Agreement, as modified by the First Modification Agreement and the Second
Modification Agreement, now desire to amend the terms and conditions of the
Restated Agreement and, as applicable, the First Modification Agreement and
Second Modification Agreement, under which the Executive will continue to be
employed by ESG and JEH in the capacity of a senior executive officer, and to
render services to them as may be required, consistent with his employment as
therein and herein set forth; and

 

WHEREAS, the parties acknowledge the accuracy of the foregoing recitals and
incorporate all of the same into this Third Modification Agreement as terms and
conditions hereof;

 

NOW, THEREFORE, in consideration of the promises and mutual representations,
covenants, and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. The provisions of Paragraph 6.5(E) of the Restated Agreement and Paragraph 3
of the First Modification Agreement (which modified such Paragraph 6.5(E)) are
hereby modified so that the aggregate amount payable to the Executive pursuant
Paragraph 6.5(E) of the Restated Agreement and Paragraph 3 of the First
Modification Agreement (including, without limitation, the contemplated
severance pay and the amount payable pursuant to the last sentence of Paragraph
3 of the First Modification Agreement) (collectively, the “Change of Control
Payment”) shall be reduced by $200,000. For avoidance of doubt and in
furtherance of the foregoing, the aggregate Change of Control Payment payable to
the Executive shall hereafter be

 



--------------------------------------------------------------------------------

equal to (a) the aggregate Change of Control Payment that would have been
payable to the Executive in the absence of this Third Modification Agreement
minus (b) $200,000.

 

2. Except as expressly modified herein, all terms and conditions of the Restated
Agreement and the First Modification Agreement remain unchanged and the same are
hereby ratified and confirmed.

 

[Signatures on following page.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Third Modification
Agreement as of the day and year first above written.

 

JEH/EAGLE SUPPLY, INC.

By:

  /s/ Frederick M. Friedman

Name:

  Frederick M. Friedman

Title:

  Executive VP and Treasurer

 

EAGLE SUPPLY GROUP, INC.

By:

  /s/ Frederick M. Friedman

Name:

  Frederick M. Friedman

Title:

  Executive VP and Treasurer

 

/s/ James E. Helzer JAMES E. HELZER      

Date:

  8/5/04

 